Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Cancellation
The cancellation of claims 4 and 8 have been made of record.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al. US 8649160 B2 in view of Sturdevan 4884977.
In reference to claim 1, Mills teaches a soft body (10; fig. 1), made of a soft material (see col. 5, lines 47-50 mentions 10 is made of silicone rubber) and having a base (22), the base including a conductive portion (base of 8 that engages conductive layers of backplane 6.  Col. 4, lines 11-18 mention that backplane 6 is made of conductive layers and pin 8 is coupled to the backplane) therein, an outside of the base being provided with a plurality of connecting portions (near lead line 10AA; fig. 3) each serving as a female interface, each connecting portion being concavely formed with a connecting groove (30; fig. 3), a connecting terminal (8) being provided in the connecting groove, the connecting terminal being connected to the conductive portion.
However Mills does not teach a plurality of hard casings, each disposed around an outer wall surface of each connecting portion and located at a position corresponding to the connecting groove, the hard casings being made of a hard material and having higher rigidity than the soft body.
Sturdevan teaches of a hard casing (12; fig. 3) disposed on the outer wall surface of a connecting portion (14; fig. 1), the hard casing (12) being made of a hard material (col. 4, line 44 mentions 12 is made of a rigid material) and having a higher rigidity than the soft body (col. 4, line 45 mentions 14 is made of an elastomer).  Using the teachings of Sturdevan to modify Mills to arrive at the results of claim 1 is seen as an obvious modification.

Further, Mills in view of Sturdevan does not teach an adhesive layer is provided between each connecting portion and each hard casing.
Mills in figure 5, 6 teaches of using an adhesive to bond components together (see col. 6, lines 25-28).  Using this teaching is seen as an obvious modification in order to arrive at the result of claim 1.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of the adhesive of Mills, taught in col. 6, lines 25-28 of mills,  in order to surely secure the hard casing to the connecting portion.
In reference to claim 2, Mills teaches further comprising a base casing (34; fig. 1) disposed on the outside of the base (22), the base casing having perforations (openings of 34 where 10 extends through.  See fig. 1) corresponding to the respective connecting portions for insertion of the corresponding connecting portions.
In reference to claim 3, Mills teaches wherein a periphery of each perforation is provided with a raised annular portion (upper distal end of 34).
However Mills does not teach each hard casing extends downward to cover an outside of the raised annular portion.
Sturdevan teaches of a hard casing (12; fig. 3).  Using the teachings of Sturdevan to modify Mills to arrive at the result of claim 3 is seen as an obvious modification.
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Sturdevan, as taught by Sturdevan col. 3, 
In reference to claim 5, Mills teaches wherein the soft material is one of rubber and silicone rubber (col. 5, line47-50 mention that 10 is made of silicone rubber).
In reference to claim 7, Mills teaches a soft body (10), made of a soft material, one end of the soft body being provided with a connecting portion (near lead line 10AA; fig. 3), the connecting portion being concavely formed with a connecting groove (30), a connecting terminal (8) being provided in the connecting groove.
However Mills does not teach a hard casing, disposed around an outer wall surface of the connecting portion and located at a position corresponding to the connecting groove, wherein the hard casing is made of a hard material and has higher rigidity than the soft body.
Sturdevan teaches of a hard casing (12; fig. 3) disposed around an outer wall surface of a connecting portion (14), the hard casing is made of a hard material and has a higher rigidity that the soft body.  Using the teachings of Sturdevan to arrive at the results of claim 7 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Sturdevan, as taught by Sturdevan col. 3, lines 50-56, to modify Mills in order to improve the columnar strength of the soft body connecting portion and ease the attachment of a connector mated to the connecting portion.
Further, Mills in view of Sturdevan does not teach wherein an adhesive layer is provided between the connecting portion and the hard casing.
together (see col. 6, lines 25-28).  Using this teaching is seen as an obvious modification in order to arrive at the result of claim 7.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of the adhesive of Mills, taught in col. 6, lines 25-28 of Mills,  in order to surely secure the hard casing to the connecting portion.
In reference to claim 9, Mills teaches wherein the soft material is one of rubber and silicone rubber (col. 5, lines 47-50 mentions that 10 is made of silicone rubber).


Claims 7, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al.   US 20090215299 A1 in view of Mills et al. US 9197040 B2.
In reference to claim 7, Hughes teaches a cable connector (fig. 1), comprising: a soft body (126), made of a soft material (see [0037]), one end of the soft body being provided with a connecting portion (110; fig. 1), the connecting portion being concavely formed with a connecting groove (112), a connecting terminal (114) being provided in the connecting groove; and a hard casing (109) (see [0036] which states that 109 is made of stiff material.  This is interpreted as being a “hard” material), disposed around an outer wall surface (outer wall of 110) of the connecting portion and located at a position corresponding to the connecting groove, wherein the hard casing is made of a hard material and has higher rigidity than the soft body.
However Hughes does not teach wherein an adhesive layer is provided between the connecting portion and the hard casing.
(see col. 6, lines 25-28).  Using this teaching is seen as an obvious modification in order to arrive at the result of claim 7.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of the adhesive of Mills, taught in col. 6, lines 25-28 of Mills,  in order to surely secure the hard casing to the connecting portion.
	In reference to claim 9, Hughes teaches the soft material is one of rubber and silicone rubber (see [0052]).
	In reference to claim  11, Hughes teaches the soft body is in an L-shape (see fig. 1).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mills et al. US 8649160 B2 and Sturdevan 4884977 as applied to claim 1 above, further in view of Misu 4734055.
	In reference to claim 6, Mills substantially teaches the invention as claimed.
	However Mills does not teach wherein the hard material is plastic.
	Sturdevan teaches the hard material (material of 12) is made of nylon (col. 4, lines 65-67).
To substantiate that nylon is a type of plastic, Misu teaches that nylon is a hard plastic (see col. 5, lines 18-20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Sturdevan, as taught by Sturdevan col. 3, lines 50-56, to modify Mills to increase the surface area covered by the hard casing in order to improve the columnar strength of the soft body connecting portion.  And as further supported by Misu, nylon is a type of plastic.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. US 20090215299 A1 and Mills et al. US 9197040 B2 as applied to claim 7 above, further in view of Misu 4734055.
	In reference to claim 10, Hughes substantially teaches the invention as claimed.
	However Hughes does not teach wherein the hard material is plastic.
	Sturdevan teaches the hard material (material of 12) is made of nylon (col. 4, lines 65-67).  To substantiate that nylon is a type of plastic, Misu teaches that nylon is a hard plastic (see col. 5, lines 18-20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Sturdevan, as taught by Sturdevan col. 3, lines 50-56, to modify Hughes to increase the surface area covered by the hard casing in order to improve the columnar strength of the soft body connecting portion.  And as further supported by Misu, nylon is a type of plastic.


Response to Arguments
Applicant's arguments on page 7, lines 1-18, filed in the Remarks dated 12/21/2020, concerning “… Therefore, it’s clear that the rigid shell 12 in Sturdevan is different from the hard casing in claims 1 and 7 of the present application in both purpose and structural position. Applying the concept of rigid shell of Sturdevan to Mills’ assembly would put the rigid shell (or hard casing) around the (male) plug-in members 16 of the circuit breaker 12 (see Fig. 1 of Mills), not the outside wall of the retainer portion 10AA/10BB (see Fig. 3 of Mills), which corresponds to the connecting portion of claims 1 and 7). In terms of the present invention, the hard casing according Mills in view of Sturdevan would be disposed around the cable to be inserted into the connecting portion, not around the outside wall of the connecting portion. …” have been fully considered, but the examiner respectfully disagrees.  The use of Sturdevan was due to its teaching of implementing a rigid shell to improve the structural strength of an elastomeric component.  Sturdevan notes in col. 3, lines 30-35 and col. 3, lines 42-45 the need to add structural strength to an elastomeric component and resolves it by using a rigid shell around the elastomeric component.  With a reasonable expectation of success, using the teachings of Sturdevan to modify Mills by disposing a rigid shell onto an elastomeric component to improve its structural strength yields predictable results.

Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813.  The examiner can normally be reached on M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        06/15/2021